DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 1-8) in the reply filed on 24 October 2022 is acknowledged.
3.	Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 October 2022.

Drawings
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: body 306, tip 309 and protrusions 311a, 311b are not shown in Fig. 3 as recited in paragraph [0020].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
5.	The disclosure is objected to because of the following informalities:
	Paragraph [0018], line 5, it appears “base 109” should read – base 107 --.
	Paragraph [0020], lines 13-23, it appears that the designations of “lower protrusion 303a” and “upper protrusion 303b” is reversed from that which is being shown in Fig. 3.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication US 2018/0153294 (hereinafter Thomas) in view of U.S. Patent Application Publication US 2018/0295978 (hereinafter Kim).
	As for claim 1, the reference Thomas discloses in Figs. 1-4 a heat brush 10 (e.g., paragraphs [0044] and [0055]; hair brush), comprising: a handle 5, and a base defined by head 8 and/or base 9 (Fig. 2; paragraphs [0072] and [0073]) connected to the handle 5, wherein the base 8, 9 comprises a heating surface defined by heating plate 11 (paragraph [0074]), and a bristle 12 and/or 14, wherein the bristle (bristle 12 at least in Figs. 3 and 4) includes a protrusion (not explicitly labeled but still shown surrounding the bristle(s) 12; paragraph [0074]). Even assuming arguendo that Thomas did not adequately teach or suggest the recited protrusion, the reference to Kim teaches in Figs. 1A-4D, for example, a hair brush (e.g., hair brush 200 in Figs. 2A-2C) having a hair brush element or bristle 150 (e.g., Fig. 1B; pedestal or bristle 160) having a protrusion 165 or 170 thereon (paragraphs [0043], [0051]-[0055] and [0070]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Thomas’ bristle with a protrusion as suggested by Kim for improved hair treatment and/or for improved application of product(s) to the hair.
	As for claim 2, wherein the protrusion is deemed a ridge that extends from the bristle (either in Thomas itself or Thomas, as modified by Kim; reference claim 1 above).
	As for claim 3, Thomas teaches wherein the bristle 14 further comprises a plurality of bristles 14 that are arranged around a perimeter of the heating surface 11 (Figs. 3 and 4; paragraph [0074]). 
As for claim 5, in Thomas, as modified by Kim, wherein the protrusion 165 extends outward from the bristle 160 (or brush element 150) in a downward direction toward the heating surface (Kim Fig. 1B).
As for claim 6, in Thomas, as modified by Kim, wherein the protrusion (not explicitly labeled but still shown in Kim Fig. 1B) extends outward from the bristle 160 (or brush element 150) in an upward direction away from the heating surface (Kim Fig. 1B).
As for claim 7, in Thomas, as modified by Kim, wherein the protrusion 170 extends outward from the bristle 160 (or brush element 150) in a direction that is substantially parallel to the heating surface (Kim Fig. 1B).

9.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Kim as applied to claim 1 above, and further in view of U.S. Patent Application Publication US 2013/0055518 (hereinafter Jacob et al.).
	Jacob et al. teaches in Figs. 1-3C, for example, a hair brush 2 comprising tines or bristles 6 (paragraph [0020]) having a branch or protrusion including a lower protrusion 22 located approximately 1/3 of the length of the bristle from a proximal end of the bristle and an upper protrusion 20 located approximately 1/3 of the length of the bristle from a distal end of the bristle (Figs. 3B and 3C; see lengths or distances LL, Y and Z; paragraphs [0029], [0030] and [0033]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the modified Thomas hair brush with a protrusion that includes a lower protrusion located approximately 1/3 of the length of the bristle from a proximal end of the bristle and an upper protrusion located approximately 1/3 of the length of the bristle from a distal end of the bristle as suggested by Jacob et al. for improved brushing/combing and/or styling of hair.

10.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Kim as applied to claim 1 above, and further in view of U.S. Patent Application Publication US 2021/0169210 (hereinafter Chu).
	Chu discloses in Figs. 1 and 3A, for example, a hair brush (paragraph [0027]) comprising bristles 12A having a bent member or protrusion 120 takes a hook form (paragraphs [0004] and [0032]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the modified Thomas hair brush with a protrusion that that takes a hook form as suggested by Chu for improved brushing/combing and/or styling of hair.


Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Exley and Richmond et al. are pertinent to various heated hair brush arrangements.





12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





						/RANDALL E CHIN/                                                                                       Primary Examiner, Art Unit 3723